Citation Nr: 0403932	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The veteran died from chronic obstructive pulmonary 
disease due to asthma.

3.  Neither asthma nor chronic obstructive pulmonary disease 
was manifest during service and neither is related to any 
incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. 
§ 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the appellant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).  The record shows that VA has met 
its duties.  The appellant was notified of evidence and 
information needed to substantiate and complete her claim and 
who had what duties in numerous items of correspondence 
including the April 2002 VCAA letter to her and the June 2002 
statement of the case.  The April 2002 letter notified her 
about her claim, what the law required VA to do to help her 
get evidence necessary to support her claim, what information 
she had to supply, what the evidence must show to establish 
entitlement, and what evidence VA had obtained.  It advised 
her to tell VA about any additional information she wanted VA 
to obtain for her.  It further advised her when and where to 
send information, and what to do if she had questions or 
needed assistance.  The June 2002 statement of the case 
contained current 38 C.F.R. § 3.159 (2003).

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, private medical records, 
and the veteran's death certificate have been obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death. 
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death. 38 C.F.R. § 3.312(c)(1).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2003).

Analysis

The appellant contends that second hand or passive smoke 
which the veteran breathed in service caused the veteran's 
asthma.  The veteran and appellant have indicated that the 
veteran never smoked, and the Board has no reason to doubt 
this based on the evidence.  The appellant has not made an 
allegation that the veteran engaged in combat or that in 
doing so, he incurred or aggravated a respiratory disease.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

For the following reasons, the preponderance of the evidence 
is against the claim.

The veteran's death certificate shows that he died in July 
2000 from chronic obstructive pulmonary disease due to 
asthma.  At the time of the veteran's death, service 
connection had not been claimed, and service connection was 
not in effect for any disability.  The veteran had filed a 
claim with the Social Security Administration in September 
1990, indicating that his asthma had started to bother him in 
November 1974, and that after this, he had taken measures to 
attempt to breathe cleaner air at work.  He stated that 
smoking by others had caused him to have breathing problems, 
and that a doctor who he first started seeing in June 1977 
told him to avoid cigarette smoke.

Service medical records do not report treatment for or 
diagnosis of respiratory disease including asthma or chronic 
obstructive pulmonary disease.  On service discharge 
examination in August 1967, the veteran denied having or 
having had hay fever, asthma, shortness of breath, pain or 
pressure in his chest, and chronic cough.  On clinical 
evaluation, his eyes, ears, sinuses, nose, mouth, throat, 
lungs, and chest were normal.  A chest X-ray was negative.  

A February 1997 private medical record states that the 
veteran reported that the only toxin exposure he could 
identify from service was ammonia.  No medical opinion of 
record indicates that in-service ammonia exposure caused his 
asthma.

A December 2001 letter from V.M. Mapel, M.D. to the appellant 
states that she understood that the veteran suffered for a 
very long time from asthma and COPD and that he was under Dr. 
Mapel's care for a considerable portion of time.  Dr. Mapel 
stated that it is always difficult to state equivocally why 
someone developed asthma or why somebody developed COPD, and 
that the veteran certainly had multiple exposures.  Dr. Mapel 
reported that whether one of those was responsible for this 
would be very difficult to document.  Dr. Mapel's letter 
contains no medical opinion relating the veteran's asthma or 
chronic obstructive pulmonary disease to any incident of 
service.

In January 2002, the appellant stated that the veteran was 
surrounded by smokers his entire four years in service and 
had commented to her on how bad it was.  She stated that in 
service he had been exposed to spray adhesives, dampness, 
mold, fog, smog, emissions from burning coal, and possibly 
jet fuel and exhaust, and that he had been a heavy equipment 
operator.  She stated that there was not a trace of asthma 
during his military stay.  Seven years later, he came down 
with bronchial asthma.  The Board accepts these statements.  
However, none of these statements shows service incurrence or 
aggravation.

In November 2002, the appellant testified during a hearing at 
the RO.  She stated that the veteran was affected by the 
smoke of others during service, and that medical information 
indicates that COPD is most frequently caused by long term 
exposure to tobacco smoke.  She stated that the veteran's 
asthma was sparked by an ear infection he developed in 1974.  
She stated that she had been told orally by health care 
providers that bronchial asthma can come on later in life, 
after passive smoke inhalation.  In June 2003, the appellant 
added that she had been told that passive smoke from years 
before can cause asthma years later.  While the Board does 
not question the sincerity of the appellant's beliefs, her 
statements are not competent medical evidence of a nexus to 
service, as she is a layperson.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  What she states health care 
providers have told her is not competent medical evidence 
either, as she is a layperson reporting it.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Medical evidence is required.  
She can not obtain documents from the doctors, as they did 
not want to commit themselves or get involved, according to 
her November 2002 statement.  Therefore, the Board concludes 
that the conversations had not been reduced to writing and 
are otherwise not obtainable.  

The evidence does not show that asthma or chronic obstructive 
pulmonary disease were manifest in service or that they are 
related to any incident of service, including possible 
exposure to passive or second hand smoke. There were no 
symptoms or treatment shown in service, and the probative 
evidence, which includes the normal service discharge 
examination report, medical literature which has been 
submitted, and the evidence reporting that the veteran was 
first bothered by asthma in November 1974 is against 
incurrence in service.  The most probative evidence 
establishes a remote post-service onset unrelated to service.  
38 C.F.R. § 3.303.

In light of the evidence, service connection for the cause of 
the veteran's death is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



